O’Donnell, J.,
concurring.
*364{¶ 33} I reluctantly concur with the majority based on the current state of the statutory law regarding carrying a concealed weapon and improperly handling firearms in a motor vehicle.
{¶ 34} R.C. 2923.16 sets forth the elements of improperly handling firearms in a motor vehicle and further sets forth the steps a person must take in order to transport a firearm in a motor vehicle without violating the statute. Notably, the statute fails to indicate where a person may transport the ammunition for the handgun he or she seeks to lawfully transport.
{¶ 35} The plain language of R.C. 2923.12(D)(4) provides that compliance with the applicable requirements of R.C. 2923.16(C) “is an affirmative defense to a charge under division (A)(1) of this section of carrying or having control of a weapon other than a handgun,” necessarily precluding its application to the concealed carrying of a handgun.
{¶ 36} The majority correctly notes that the definition of “ready at hand,” an alternate element of the crime of carrying a concealed weapon, is not properly before the court. Nonetheless, the definition and interpretation of that term of art lie at the heart of this case. In an effort to be a law-abiding citizen, Davis complied with R.C. 2923.16(C)(1) by unloading his handgun and placing it in a closed case manufactured for the purpose of storing and transporting this weapon, along with the loaded magazine. Upon questioning by the arresting officer, Davis truthfully advised the officer that the case contained a handgun and a loaded magazine. Yet, because the handgun was concealed in the closed case, and because the trial court made an unchallenged factual finding that it was “ready at hand” because Davis had placed both the handgun and the loaded magazine in the same case, conveniently accessible and within his immediate physical reach, Davis found himself unwittingly in violation of R.C. 2923.12(A)(2).
{¶ 37} A predictable, and, in my view, much less desirable, result of today’s outcome will be that persons seeking to avoid a violation of either R.C. 2923.12(A) or 2923.16(C) will simply place their unloaded handguns in plain sight on the passenger seat next to them, stripped or with the action open, and place the ammunition in a readily accessible pocket or purse. While these acts would arguably make a weapon more “ready at hand,” such a determination would be meaningless because the weapon would no longer be concealed.
{¶ 38} In short, I believe that an unloaded handgun transported in a closed gun case with its ammunition presents far less danger to law enforcement officers and the public at large than an unloaded handgun in plain sight with both the ammunition and the handgun readily accessible to the motorist. Accordingly, I reluctantly concur with the majority opinion and urge the General Assembly to further consider the troublesome interplay between these statutes.
Pfeifer and Lundberg Stratton, JJ., concur in the foregoing opinion.
Jim Slagle, Marion County Prosecuting Attorney, for appellee.
Spohn, Spohn & Zeigler and Clifford C. Spohn, for appellant.
Anspach Meeks Ellenberger, L.L.P., and Daniel T. Ellis, urging reversal for amicus curiae, National Rifle Association, ILA.